UNITED STATES SECURITIESAND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 August1, 2011 Barclays PLC and Barclays Bank PLC (Names of Registrants) 1 Churchill Place London E14 5HP England (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC. This Report comprises: Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K. EXHIBIT INDEX Exhibit No. 1 FRN Variable Rate Fix dated 1 July 2011 Exhibit No. 2 FRN Variable Rate Fix dated 11 July 2011 Exhibit No. 3 FRN Variable Rate Fix dated 12 July 2011 Exhibit No. 4 FRN Variable Rate Fix dated 13 July 2011 Exhibit No. 5 Holding(s) in Company dated 13 July 2011 Exhibit No. 6 FRN Variable Rate Fix dated 15 July 2011 Exhibit No. 7 FRN Variable Rate Fix dated 19 July 2011 Exhibit No. 8 FRN Variable Rate Fix dated 19 July 2011 Exhibit No. 9 FRN Variable Rate Fix dated 26 July 2011 Exhibit No. 10 FRN Variable Rate Fix dated 27 July 2011 Exhibit No. 11 FRN Variable Rate Fix dated 29 July 2011 Exhibit No. 12 Total Voting Rights dated 29 July 2011 Exhibit No. 13 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 14 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 15 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 16 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 17 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 18 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 19 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 20 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 21 Blocklisting Interim Review dated 29 July 2011 Exhibit No. 22 Blocklisting Interim Review dated 29 July 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant) Date:August 1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:August 1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary Exhibit No.1 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 01/07/11 Issue ¦ Barclays Bank Plc - Series 172 - USD 2,000,000,000 FRN due 5 December 2011 ISIN Number ¦ XS0403958571 ISIN Reference ¦ 40395857 Issue Nomin USD ¦ 2,000,000,000 Period ¦ 05/07/11 to 05/08/11 Payment Date 05/08/11 Number of Days ¦ 31 Rate ¦ 1.23505 Denomination USD ¦ 50,000 ¦ 1,000 ¦ Amount Payable per Denomination ¦ 53.18 ¦ 1.06 ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.2 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 11/07/11 Issue ¦ Barclays Bank Plc - Series 180 - USD 250,000,000 FRN due 13 Jan 2012 ISIN Number ¦ XS0408595352 ISIN Reference ¦ 40859535 Issue Nomin USD ¦ 250,000,000 Period ¦ 13/07/11 to 13/10/11 Payment Date 13/10/11 Number of Days ¦ 92 Rate ¦ 0.77605 Denomination USD ¦ 100,000 ¦ ¦ Amount Payable per Denomination ¦ 198.32 ¦ ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.3 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 12/07/11 Issue ¦ Barclays Bank Plc - Series 200 - USD 475,000,000 Guaranteed FRN Due 14 Apr 2012 ISIN Number ¦ XS0440449865 ISIN Reference ¦ US06738G7S32 Issue Nomin USD ¦ 475,000,000 Period ¦ 14/07/11 to 14/10/11 Payment Date 14/10/11 Number of Days ¦ 92 Rate ¦ 0.519 Denomination USD ¦ 1,000 ¦ ¦ Amount Payable per Denomination ¦ 1.33 ¦ ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.4 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 13/07/11 Issue ¦ Barclays Bank Plc - Series 178 - GBP 2,000,000,000 FRN due 13 Jan 2012 ISIN Number ¦ XS0408286994 ISIN Reference ¦ 40828699 Issue Nomin GBP ¦ 2,000,000,000 Period ¦ 13/07/11 to 13/10/11 Payment Date 13/10/11 Number of Days ¦ 92 Rate ¦ 1.07719 Denomination GBP ¦ 100,000 ¦ 2,000,000,000 ¦ Amount Payable per Denomination ¦ 271.51 ¦ 5,430,218.08 ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.5 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii Barclays PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments ü An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii His Highness Sheikh Mansour Bin Zayed Al Nahyan ("HHSM") 4. Full name of shareholder(s)(if different from 3.):iv Yas Capital Limited ("YCL") 5. Date of the transaction and date on which the threshold is crossed or reached:v Transaction date: 27 April 2011 Date threshold crossed: 8 July 2011 6. Date on which issuer notified: 12 July 2011 7. Threshold(s) that is/are crossed or reached:vi, vii 7% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary shares Nil Nil Nil% 6.22% ISIN GB0031348658 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Cash-settled options referencing ordinary shares Nominal Delta 0.76% Total (A+B+C) Number of voting rights Percentage of voting rights 6.98% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi The cash-settled options are legally owned by YCL. YCL is, in turn, wholly owned by HHSM. The triggering event is the reduction in the total voting rights deemed to be held by YCL under the cash-settled options (pursuant to DTR 5.3.1R) below 94,816,819 to 93,146,946. Accordingly, as a result of the triggering event, YCL is deemed to hold directly, and HHSM is deemed to hold indirectly, 0.76% of the voting rights in Barclays PLC through YCL's total holding of cash-settled options. For the avoidance of doubt, YCL has no right to acquire or exercise any voting rights in Barclays PLC. The indirect holding by HHSM of the cash-settled options, when aggregated with HHSM's pre-existing indirect holding of ordinary shares (which has been the subject of previous notifications), now falls below the 7% threshold for voting rights that is notifiable by HHSM pursuant to DTR 5.1.2R. Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: As required under the Disclosure Rules, this notification has been prepared using the total voting rights figure of 12,189,349,090 as set out in the regulatory announcement made by Barclays PLC dated 30 June 2011. 14. Contact name: Michael Latefi 15. Contact telephone number: +971.566.852.568 Exhibit No.6 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 15/07/11 Issue ¦ Barclays Bank Plc - Series 175 - USD 2,000,000,000 FRN due 19 December 2011 ISIN Number ¦ XS0406399427 ISIN Reference ¦ 40639942 Issue Nomin USD ¦ 2,000,000,000 Period ¦ 19/07/11 to 19/08/11 Payment Date 19/08/11 Number of Days ¦ 31 Rate ¦ 1.1365 Denomination USD ¦ 100,000 ¦ 2,000,000,000 ¦ 1,000 Amount Payable per Denomination ¦ 97.87 ¦ Pok1,957,305.56 ¦ XS0406399427 Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.7 LONDON(BUSINESS WIRE) Re: BARCLAYS BANK PLC. GBP 1,000,000,000.00 MATURING: 16-May-2019 ISIN: XS0398797604 PLEASE BE ADVISED THAT THE INTEREST RATE FOR THE PERIOD 18-Jul-2-Aug-2 DAY BASIS: ACTUAL/365(FIX) INTEREST PAYABLE VALUE 16-Aug-2: GBP 46.85 PER GBP 50,000.00 DENOMINATION Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.8 LONDON(BUSINESS WIRE) Re: BARCLAYS BANK PLC. GBP 2,000,000,000.00 MATURING: 16-May-2018 ISIN: XS0398795574 PLEASE BE ADVISED THAT THE INTEREST RATE FOR THE PERIOD 18-Jul-2-Aug-2 DAY BASIS: ACTUAL/365(FIX) INTEREST PAYABLE VALUE 16-Aug-2: GBP 46.85 PER GBP 50,000.00 DENOMINATION Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.9 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 26/07/11 Issue ¦ Barclays Bank Plc - Series 203 - EUR 2,560,000,000 FRN due 28 Jan 2013 ISIN Number ¦ XS0459903620 ISIN Reference ¦ 045990362 Issue Nomin EUR ¦ 2,560,000,000 Period ¦ 28/07/11 to 28/10/11 Payment Date 28/10/11 Number of Days ¦ 92 Rate ¦ 2.415 Denomination EUR ¦ 1,000 ¦ 50,000 ¦ 2,560,000,000 Amount Payable per Denomination ¦ 6.17 ¦ Pok308.58 ¦ XS0459903620 Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Exhibit No.10 Barclays Bank PLC Source: Barclays Bank PLC LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 27/07/11 Issue ¦ Barclays Bank Plc - GBP 200,000,000 Undated FRPC Notes Series 3 PERPETUAL ISIN Number ¦ XS0015014615 ISIN Reference ¦ 01501461 Issue Nomin GBP ¦ 200,000,000 Period ¦ 29/07/11 to 31/10/11 Payment Date 31/10/11 Number of Days ¦ 94 Rate ¦ 1.8125 Denomination GBP ¦ 250,000 ¦ ¦ Amount Payable per Denomination ¦ 1,166.95 ¦ ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.11 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 29/07/11 Issue ¦ Barclays Bank Plc - Series 183 - GBP 333,000,000 FRN due 30 Jan 2012 ISIN Number ¦ XS0411706897 ISIN Reference ¦ 41170689 Issue Nomin GBP ¦ 333,000,000 Period ¦ 29/07/11 to 31/10/11 Payment Date 31/10/11 Number of Days ¦ 94 Rate ¦ 1.21281 Denomination GBP ¦ 50,000 ¦ 333,000,000 ¦ Amount Payable per Denomination ¦ 156.17 ¦ 1,040,092.56 ¦ Bank of New York Rate Fix Desk Telephone ¦ 44 1202 689580 Corporate Trust Services Facsimile ¦ 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No. 12 ﻿ 29 July 2011 Barclays PLC - Voting Rights and Capital In conformity with theDisclosure and Transparency Rules,Barclays PLC'sissued sharecapital consistsof12,190,373,041 ordinary shareswith voting rightsas at28 July 2011. There are no ordinary shares held in Treasury. The above figure(12,190,373,041)maybe used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, Barclays PLC under the FSA's Disclosure and Transparency Rules. Exhibit No. 13 ﻿ BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Barclays Group Share Value Plan Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 0 Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 175,000,000 ordinary shares of 0.25p each Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 14 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Barclays Long Term Incentive Plan Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 0 Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 8,400,000 ordinary shares of 0.25p each Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 15 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Warrants to subscribe for ordinary shares Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 379,218,809 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 16 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Barclays Incentive Share Option Plan Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 3,147,582 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 17 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Woolwich SAYE Share Option Scheme Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 808,581 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 18 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Woolwich Executive Share Option Plan (ESOP) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 294,896 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 19 ﻿ BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Barclays Group Share Incentive Plan Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 15,024,413 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 20 ﻿ BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Barclays Bank PLC £4,050,000,000 9.75 per cent. Mandatorily Convertible Notes due 30 September 2009 convertible into fully paid ordinary shares of Barclays PLC, Issue Price 100 per cent. Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 129 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 21 BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Renewed 1986 Executive Share Option Scheme Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 980,192 ordinary shares of 0.25p each Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0 Exhibit No. 22 ﻿ BLOCK LISTING SIX MONTHLY RETURN Date: 29 July 2011 Name of applicant: BARCLAYS PLC Name of scheme: Renewed 1981 & 1hare Option Scheme Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 18,358,275 ordinary shares of 0.25p each Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Louise Benton Telephone number of contact: 0
